DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 07/20/2021 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because claimed structural elements: “first portion” and “second portion” are not clearly designed with corresponding numerals or legend as described in the specification. Similarly neither “first area” no “a second area” are not designated and provided with any numerals.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
Claims Status.
This Office Action is responsive to the amendment filed on 11/29/2021. Claims 1-20 were pending.  Claims 1, 8, 10, 11, 12 and 15 have been amended. Claims 1-20 are now pending. Claims 12-20 are withdrawn from further examination as being drawn to non-elected invention. Claims 1-11 are presented for examination. Applicant's arguments have been considered.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 7, it is not clear what kind of physical or structural characteristics is claimed with the limitation “flexible”. Is it structural flexibility, i.e.  Claimed coupling can be disposed on one place or another in the battery system, or it is physical flexibility of material from said coupling made? In that case flexibility is a relative term. 
The term ‘flexibility” in claim 7 is a relative term which renders the claim indefinite. The term ‘flexibility is not defined by the claim, the specification does not 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 9 and 11  are rejected under 35 U.S.C. 103 as unpatentable over  EP 3046158 to Lee (Lee) in view  US 2008/0049560 to Clarkson (Clarkson)
Regarding claim 1, Lee discloses a battery system (battery and pack , Title, Fig. 1-3) for use in an electronic device (para 2) comprising: an electrically conductive housing (para 19, 24, 27)  including a first portion having a flange with a uniform size and shape around its periphery (para 22, side wall 17, Fig. 2, 3) and a second portion that overlaps with the first portion and is hermetically sealed to the first portion at the 
Lee does not expressly disclose wherein the electrically conductive housing positionable in the electronic device such that a portion of the flange overhangs above an electronic component of the electronic device and the electronic component is engaged with the electrically conductive housing.
Clarkson teaches wearable electronic device comprising a housing comprising retention flange (117), which extending outwardly (fig. 4) to the inner surface of the housing in order to secure connect elements of the device.  Therefore extending flanges outwardly in order to provide secure engagement in electronic devices is well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system  of Lee  by extending the flanges outwardly, as taught by Clarkson, in order to provide secure engagement between an electronic component of the electronic device and the battery.
Regarding claim 2, Lee discloses wherein the housing and the electrode assembly are electrically coupled to a common ground (para 30).
Regarding claim 3, Lee discloses the housing comprising: a first area; sidewalls extending from the first area and forming a cavity for receiving the electrode assembly, and a second area generally parallel to the first area and connectable with the edges of the sidewalls to form a flanged edge. Lee does not expressly discloses wherein the sidewalls having curved edges opposite the first area. However, the courts have held In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the edges of the side walls of Lee depending on structural requirements of the electronic device.
Regarding claim 4, Lee discloses wherein the connection terminal comprises a connection bar for coupling with the electrode assembly when the electrode assembly is disposed in the cavity (para 29, Fig. 3).
Regarding claim 8, modified Lee discloses an electrolyte disposed within the housing around the electrode assembly (para 25) and an electrically insulative spacer extending circumferentially around the connection terminal to electrically isolate the connection terminal from the housing (Lee, para 31, Fig. 3).
Regarding claim 9, Lee discloses connection bar disposed within the cavity and electrically coupled with the connection terminal, the connection bar coupleable with the electrode assembly when the electrode assembly is disposed within the cavity ( para 29, Fig. 3, 5),
Regarding claim 11, Lee discloses wherein the first and second portions of the housing are welded at the flange to form the hermetic seal (para 27).
Claims 5 and 6  are rejected under 35 U.S.C. 103 as unpatentable over  EP 3046158 to Lee  in view  US 2008/0049560 to Clarkson  and further in view of US 20140073149  to Werner (Werner).
Regarding claims 5 and 6, modified Lee discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Le discloses terminal 21 in combination with members 31 and 21c , said combination is interpreted as connection module outside of the housing ( re claim 5). Lee does not expressly disclose wherein the connection module monitors the battery during charging and discharging operations. Werner teaches that many electronic devices have electronic connectors to transfer and PCB that control charging /discharging processes (para 1, 21).Therefore, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system for the electronic device of modified Lee  of PCB capable to monitor charging /discharging processes  as taught by Werner, in order to control char/discharge process, and , as such improve effectiveness of the use of the battery system.
Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over EP 3046158 to Lee in view US 2008/0049560 to Clarkson and further in view of EP1416550 to Somatomo (Somatomo).
Regarding claim 10, modified Lee discloses the invention as discussed above as applied to claim 1 and incorporated therein. Modified Lee does not expressly disclose wherein the connection terminal monitors a charging of the electrode assembly, a discharging of the electrode assembly or an operational condition of the electrode assembly.
Somatomo teaches a battery system for electronic devices (para 1) the battery system comprising a battery can containing an electrode assembly (Fig. 3, claim 1), and an external protective circuit Q (Fig. 7, 8), wherein the PC Q comprises terminals 92 and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727